Title: To John Adams from James Lloyd, 5 August 1818
From: Lloyd, James
To: Adams, John


				
					Sir
					Boston August 5 1818.
				
				The Hon’ble Daniel Corry, Judge Bridge, Ruel Williams Esqr. and Colonel Corry of Augusta in the District of Maine, have recently sent me two barrels of flour, made from wheat grown on the borders of the Kennebeck, and there manufactured,—believing, as they state, that I should be gratified with the accounts of the abundant wheat crops which that District will produce, and on which its Inhabitants appear to rely, as a source of great & increasing benefit to them.—And as I know not, how I can so well meet the patriotick views of the Donors which I presume must be directed to a diffusion of the knowledge of the introduction and success of this important article of culture among them as to present a part of it to him, to whose early, long continued, and distinguished public labors, they are in a great measure indebted, not only for the prosperity they now, but for that which they may hereafter enjoy, and whose interest is alive to the rapidly expanding resources of every part of our great and widely extended Country.—I therefore request you Sir, to do me the honor to accept, the half barrel of Kennebeck flour which accompanies the present note, which also carries with it the hope, that neither the motive, nor the quality of the offering may be unacceptable to you.—With sentiments of the highest respect / I have the honor to be Sir— / Your Obed & hble Servt
				
					James Lloyd.—
				
				
			